Citation Nr: 0324842	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-06 189	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine, for the 
period prior to and after September 23, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1955 to July 1958.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which 
confirmed a 60 percent evaluation for degenerative disc 
disease of the lumbar spine.  During the course of the 
appeal, the rating criteria for intervertebral disc syndrome 
were amended.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002), effective September 23, 2002.  

In a January 28, 2003 decision, the Board denied an increased 
rating in excess of 60 percent for degenerative disc disease 
of the lumbar spine, for the period prior to September 23, 
2002.  The Board subsequently undertook additional 
development on the remaining appellate issue of entitlement 
to an increased rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, for the period 
on and subsequent to September 23, 2002, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

On May 29, 2003, the Board was notified by the RO that the 
veteran died on January [redacted], 2003.  Therefore, the Board in a 
separate decision to be simultaneously dispatched, will 
vacate that January 28, 2003 Board decision which denied an 
increased rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine, for the period prior to 
September 23, 2002; and in the decision herein, the Board 
will dismiss the entire appeal on the issues of entitlement 
to an increased rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine, for the 
periods prior, and on and subsequent, to September 23, 2002.


FINDINGS OF FACT

1.	The veteran/appellant in this case served on active duty 
from July 1955 to July 1958.

2.	In a January 28, 2003 decision, the Board denied an 
increased rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine, for the period prior to 
September 23, 2002; and subsequently the Board undertook 
additional development on the remaining appellate issue of 
entitlement to an increased rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine, for the 
period on and subsequent to September 23, 2002.  

3.	On May 29, 2003 the Board was notified by the RO that 
the veteran died on January [redacted], 2003.

4.	The Board has subsequently rendered a separate decision, 
vacating that January 28, 2003 Board decision which denied an 
increased rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine, for the period prior to 
September 23, 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



